OFFICE   OF THE   ATTORNEY       GENERAL   OF TEXAS
                          AIJSTI N




mnorabki   ix. f~. crirrin
county Attorney, Yourlg county
Grahaa , Tera a

Dear kl. GriPfin!:




           artials 146% provlaoo for ths hooplag of.0 roaewa
by the inopoator or mgistrate enQ prwlQ00 WSth*     for a
ponolty ior failu3-s M oa porforrr.
                                                                         381

Her. E. RI.Griffin, .April 6, 1939, Page 2

           Artiole 7005, Revised Civil Statutes, am amended
by   the    45th
            Laglslature 1~1937, provfdes that the County
of Young;is "hereby exempted frownall laws regulating the
irqmztion of hides and anlmtils." (lC4phnsis added)
             kfter a careful study 0r tbese statutes, it Is
our opinion that titlcle 7005, hereinabove rererrsd to,
suspends the operation of krtlole 1455 as pertlnsnt to
Youq~Oounty, and further that said arttfolesuspends that
portion of nrtlole 1452 which provides, ** ? + or shall
rail to have the hide and ears of auah animal or animals
laspeotsd by the inspector or soam magistrate withlnkmnty
days after euoh animal is slaughtered," but that the portfan
ot Article 1452 whloh provides “Every person who ahall oarry
on the tuslne8e of butoha or slaughterer or animal@ aad
8hdi iail t0 &Wp a -0~~4 ti a bOOk k.Opt rm th0 pw#,
ai all esttb    porobaaed md sluq#Sorod by him, Wmtlmr
dth & 4esarlptlonof eaoh raiul, iaolrrdiaebrunI, W,
eolor,nl6Wand                  from~apurohmo4,mdthm68~0~
~~n++*~~boiirranOtleBs~t~~~~
than    hundreddouar8,"lestillinfuuroreoud*met
        tm
in a0 ru es Yo    County f6 oon0urrQ, aaa ,abatobr or
sls*wc     of       8lllYamgoalst~irstlllnqPind
un6a the .&nfto koop a roead as honia&0ve nt ou8,.ln
R&l CQao ArtlolelW8.




a8 ta hng Oody, e.u4W&oto swpod a8 to Ye                        Ceunty
that portion or ArtJ0i0.~4&8 dri0h n6d8            -'of ahdu   rti to
havathetido uxdoarmoi sutirnirrl or animal8lnapeoted
by tbn lnmpaotoror 8~ magistratewithin 60 day8 after euoh
animalie olataghtaod."